Exhibit 10.1

 

THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT (THE “WARRANT
SHARES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) OR UNDER ANY STATE SECURITIES LAWS (“BLUE SKY LAWS”). NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
WARRANT SHARES OR ANY INTEREST THEREIN MAY BE MADE EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE
BLUE SKY LAWS OR (B) IF THE COMPANY HAS BEEN FURNISHED WITH AN OPINION OF
COUNSEL FOR THE HOLDER, WHICH OPINION AND COUNSEL WILL BE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT NO REGISTRATION IS REQUIRED
BECAUSE OF THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE BLUE SKY LAWS.

 

No.: _________

 

WARRANT

 

To Purchase __________ Shares of Common Stock of

 

FUSE SCIENCE, INC.

 

EXERCISABLE ON OR BEFORE, AND VOID AFTER

5:00 P.M. EASTERN TIME ON MARCH ___, 2018 (Five years from issuance)

 

THIS CERTIFIES THAT, for good and valuable consideration,
______________________________ (“Holder”), or its registered assigns, is
entitled to subscribe for and purchase from FUSE SCIENCE, INC., a Nevada
corporation (the “Company”), at any time after March ___, 2013, to and including
March ___, 2018, _______________________________________ (__________) fully paid
and non-assessable shares of the common stock of the Company (“Shares”) at the
price of $0.30 per Share (the “Warrant Exercise Price”), subject to the
anti-dilution provisions of this Warrant.

 

The Shares that may be acquired upon exercise of this Warrant are sometimes
referred to herein as the “Warrant Shares.” As used herein, the term “Holder”
includes any party who acquires all or a part of this Warrant as a registered
transferee of Holder, or any record holder or holders of the Warrant Shares
issued upon exercise, whether in whole or in part, of the Warrant. The term
“Shares” means the common stock, par value $0.001 per share, of the Company, and
will also include any capital stock of any class of the Company hereafter
authorized which will not be limited to a fixed sum or percentage in respect of
the rights of the holders thereof to participate in dividends or in the
distribution of assets upon the voluntary or involuntary liquidation,
dissolution, or winding up of the Company. The term “Convertible Securities”
means any stock or other securities convertible into, or exchangeable for,
Shares.



 

 

 

This Warrant is subject to the following provisions, terms and conditions:

 

1. Exercise; Transferability. The rights represented by this Warrant may be
exercised by the Holder hereof, in whole or in part (but not as to a fractional
Share), by written notice of exercise (in the form attached hereto) delivered to
the Company at the principal office of the Company prior to the expiration of
this Warrant and accompanied or preceded by the surrender of this Warrant along
with payment of the Warrant Exercise Price for such Shares by cashier’s check or
by wire transfer in immediately available funds in accordance with instructions
furnished by the Company.

 

2. Exchange and Replacement. Subject to Sections 1 and 7 hereof, this Warrant is
exchangeable upon the surrender hereof by the Holder to the Company at its
office for new Warrants of like tenor and date representing in the aggregate the
right to purchase the number of Warrant Shares purchasable hereunder, each of
such new Warrants to represent the right to purchase such number of Warrant
Shares (not to exceed the aggregate total number purchasable hereunder) as will
be designated by the Holder at the time of such surrender. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction, or mutilation of this Warrant, and, in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of this Warrant, if mutilated, the Company will make
and deliver a new Warrant of like tenor, in lieu of this Warrant. This Warrant
will be promptly canceled by the Company upon the surrender hereof in connection
with any exchange or replacement. The Company will pay all expenses, taxes
(other than stock transfer taxes), and other charges payable in connection with
the preparation, execution, and delivery of Warrants pursuant to this Section 2.

 

3. Issuance of the Warrant Shares.

 

(a) The Company agrees that the Warrant Shares purchased upon exercise of this
Warrant will be and are deemed to be issued to the Holder as of the close of
business on the date on which this Warrant will have been surrendered and the
payment made for such Warrant Shares as aforesaid. Subject to the provisions of
paragraph (b) of this Section 3, certificates for the Warrant Shares so
purchased will be delivered to the Holder within a reasonable time, not
exceeding three (3) “Business Days” after the rights represented by this Warrant
will have been so exercised, and, unless this Warrant has expired, a new Warrant
representing the right to purchase the number of Warrant Shares, if any, with
respect to which this Warrant will not then have been exercised will also be
delivered to the Holder within such time. As used herein “Business Day” shall
mean, a day other than Saturday, Sunday or any other day in which banks in New
York, New York are authorized to be closed for business.

 

(b) Notwithstanding the foregoing, however, the Company will not be required to
deliver any certificate for Warrant Shares upon exercise of this Warrant except
in accordance with registration under or exemptions from the applicable
securities registration requirements under the Securities Act or applicable Blue
Sky Laws. Nothing herein, however, will obligate the Company to effect
registrations under the Securities Act or applicable Blue Sky Laws. The Holder
agrees to execute such documents and make such representations, warranties, and
agreements as may be required solely to comply with the exemptions relied upon
by the Company for the issuance of the Warrant Shares.



2

 

 

4. Covenants of the Company. The Company covenants and agrees that all Warrant
Shares will, upon issuance, be duly authorized and issued, fully paid,
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof. The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant a
sufficient number of Shares to provide for the exercise of the rights
represented by this Warrant.

 

5. Anti-Dilution Adjustments. The provisions of this Warrant are subject to
adjustment as provided in this Section 5.

 

(a) The Warrant Exercise Price will be adjusted from time to time such that in
case the Company will hereafter:

 

(i) pay any dividends on any class of stock of the Company payable in Shares or
Convertible Securities;

 

(ii) subdivide its then outstanding Shares into a greater number of Shares; or

 

(iii) combine outstanding Shares by reclassification or otherwise;

 

then, in any such event, the Warrant Exercise Price in effect immediately prior
to such event will (until adjusted again pursuant hereto) be adjusted
immediately after such event to a price (calculated to the nearest full cent)
determined by dividing (A) the number of Shares outstanding immediately prior to
such event, multiplied by the then existing Warrant Exercise Price, by (B) the
total number of Shares outstanding immediately after such event (including in
each case the maximum number of Shares issuable in respect of any Convertible
Securities), and the resulting quotient will be the adjusted Warrant Exercise
Price per share. An adjustment made pursuant to this Section 5 will become
effective immediately after the record date in the case of a dividend or
distribution and will become effective immediately after the effective date in
the case of a subdivision, combination or reclassification. If, as a result of
an adjustment made pursuant to this Section 5, the Holder of any Warrant
thereafter surrendered for exercise will become entitled to receive shares of
two or more classes of capital stock and other capital stock of the Company, the
Board of Directors (whose determination will be conclusive) will determine the
allocation of the adjusted Warrant Exercise Price between or among shares of
such classes of capital stock. All calculations under this Section 5(a) will be
made to the nearest cent or to the nearest 1/100 of a share, as the case may be.
In the event that at any time as a result of an adjustment made pursuant to this
Section 5(a), the holder of any Warrant thereafter surrendered for exercise will
become entitled to receive any shares of capital stock of the Company other than
Shares, thereafter the Warrant Exercise Price of such other shares so receivable
upon exercise of any Warrant will be subject to adjustment from time to time in
a manner and on terms as nearly equivalent as practicable to the provisions with
respect to Shares contained in this Section 5.

 

(b) Upon each adjustment of the Warrant Exercise Price pursuant to Section 5(a),
the Holder of each Warrant will thereafter (until another such adjustment) be
entitled to purchase at the adjusted Warrant Exercise Price the number of
shares, calculated to the nearest full share, obtained by multiplying the number
of shares specified in such Warrant (as adjusted as a result of all adjustments
in the Warrant Exercise Price in effect prior to such adjustment) by the Warrant
Exercise Price in effect prior to such adjustment and dividing the product so
obtained by the adjusted Warrant Exercise Price.



3

 

 

(c) In case of any consolidation or merger to which the Company is a party other
than a merger or consolidation in which the Company is the continuing
corporation, or in case of any sale or conveyance to another corporation of the
property of the Company as an entirety or substantially as an entirety, or in
the case of any statutory exchange of securities with another corporation
(including any exchange effected in connection with a merger of a third
corporation into the Company), there will be no adjustment under Section 5(a)
above but the Holder of each Warrant then outstanding will have the right
thereafter to convert such Warrant into the kind and amount of shares of capital
stock and other securities and property which he would have owned or have been
entitled to receive immediately after such consolidation, merger, statutory
exchange, sale, or conveyance had such Warrant been converted immediately prior
to the effective date of such consolidation, merger, statutory exchange, sale,
or conveyance and in any such case, if necessary, appropriate adjustment will be
made in the application of the provisions set forth in this Section 5 with
respect to the rights and interests thereafter of any Holders of the Warrant, to
the end that the provisions set forth in this Section 5 will thereafter
correspondingly be made applicable, as nearly as may reasonably be, in relation
to any shares of stock and other securities and property thereafter deliverable
on the exercise of the Warrant. The provisions of this Section 5(c) will
similarly apply to successive consolidations, mergers, statutory exchanges,
sales or conveyances.

 

(d) Upon any adjustment of the Warrant Exercise Price pursuant to this Section
5, then and in each such case, the Company will give written notice thereof, by
First-class mail, postage prepaid, addressed to the Holder as shown on the books
of the Company, which notice will state the Warrant Exercise Price resulting
from such adjustment and the increase or decrease, if any, in the number of
Shares purchasable at such price upon the exercise of this Warrant, setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based.

 

6. Registration Rights.

 

(a) On or before the date which is not later than thirty (30) days after the
earlier of (i) expiration of the Series B Warrants (the “Series B Warrants”)
issued pursuant to that certain Securities Purchase Agreement dated March 4,
2013, by and among the Company and the buyers named therein or (ii) the exercise
of all the Series B Warrants, the Company shall use commercially reasonable
efforts to prepare and file with the Securities and Exchange Commission (the
“Commission”), a Registration Statement and/or such other documents, including a
prospectus, and/or any other appropriate disclosure document as may be
reasonably necessary in the opinion of counsel for the Company in order to
comply with the provisions of the Securities Act, so as to permit a public
offering and sale of the Warrant Shares and/or other securities then issuable
upon exercise of the Warrant (the “Registrable Shares”) of Holders for a period
of not less than twelve (12) consecutive months (the “Registration Statement”).
The Company shall pay all costs (excluding transfer taxes, if any, and Holders’
pro rata portions of the selling discount or commissions), fees and expenses in
connection with the Registration Statement filed pursuant to this Section 6(a),
without limitation, the Company’s legal and accounting fees, printing expenses
and blue sky fees and expenses.



4

 

 

(b) Holders covenant and agree to provide the Company with all such information
and materials concerning Holders and their intended method of distribution of
their respective Registrable Shares and take all such action as may be
reasonably required to permit the company to comply with all applicable
requirements of the Commission and to obtain acceleration of the effective date
of the Registration Statement.

 

(c) In connection with the Registration Statement, the Company covenants and
agrees that the Company shall use commercially reasonable efforts to have the
Registration Statement it files pursuant to Section 6(a) declared effective at
the earliest practicable time.

 

(d) The Company shall furnish to each Holder such number of copies of the
Registration Statement and of each such amendment and supplement thereto (in
each case including each preliminary prospectus and summary prospectus) in
conformity with the requirements of the Securities Act, and such other documents
as each Holder may reasonably request in order to facilitate the disposition of
the Registrable Shares by each Holder.

 

(e) If the Company shall fail to comply with the provisions of this Section 6,
the Company shall, in addition to any other equitable or other relief available
to Holders, be liable for any or all special and consequential damages sustained
by Holders.

 

(f) The Company shall prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be reasonably necessary to keep the Registration Statement
effective for at least twelve (12) months, and to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Shares
covered by the Registration Statement during such period in accordance with the
intended methods of disposition by Holders set forth in the Registration
Statement. If at any time the Commission should institute or threaten to
institute any proceedings for the purpose of issuing a stop order suspending the
effectiveness of the Registration Statement, the Company will promptly notify
each Holder and will use all reasonable efforts to prevent the issuance of any
such stop order or to obtain the withdrawal thereof as soon as possible. The
Company will use commercially reasonable efforts and take all reasonably
necessary action which may be required in qualifying or registering the
Registrable Shares included in a Registration Statement for offering and sale
under the securities or blue sky laws of such states as reasonably are required
by Holders, provided that the Company shall not be obligated to execute or file
any general consent to service of process or to qualify as a foreign corporation
to do business under the laws of any such jurisdiction. The Company shall use
commercially reasonable efforts to cause the Registrable Shares covered by the
Registration Statement to be registered with or approved by such other
governmental agencies or authorities of the United States or any state thereof
as may be reasonably necessary to enable Holders to consummate the disposition
of the Registrable Shares.

 

(g) The Company shall indemnify Holders and each person, if any, who controls
each Holder within the meaning of Section 15 of the Securities Act or Section
20(a) of the Exchange Act, against all loss, claim, damage, expense or liability
(including all expenses reasonably incurred in investigating, preparing or
defending against any claim whatsoever) to which any of them may become subject
under the Securities Act, the Exchange Act or otherwise, arising from the
Registration Statement.



5

 

 

(h) Each Holder and its successors and assigns, shall severally, and not
jointly, indemnify the Company, its officers and directors and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act, against all loss, claim, damage or
expense or liability (including all expenses reasonably incurred in
investigating, preparing or defending against any claim whatsoever) to which
they may become subject under the Securities Act, the Exchange Act or otherwise,
arising from written information furnished by such Holder or such Holder’s
successors or assigns, for specific inclusion in the Registration Statement to
the same extent and with the same effect as the provisions contained on any
underwriting agreement pursuant to which the underwriters have agreed to
indemnify the Company, except that the maximum amount which may be recovered
from each Holder pursuant to this paragraph or otherwise shall be limited to the
amount of net proceeds received by such Holder from the sale of the Registrable
Shares.

 

(i) The Company shall not permit the inclusion of any securities other than the
Registrable Shares to be included in any Registration Statement filed pursuant
to this Section 6 hereof without the prior written consent of the Holders of a
majority of the Registrable Shares, which consent will not be unreasonably
withheld or delayed.

 

(j) Notwithstanding the provisions of this Section 6, the Company shall not be
required to maintain the Registration Statement effective if the Company
delivers an opinion to Holders and to the Company’s transfer agent, in form and
substance satisfactory to counsel to the transfer agent, to the effect that the
entire number of Registrable Shares proposed to be sold by Holders may otherwise
be sold, in the manner proposed by Holders may otherwise be sold, without
registration under the Securities Act.

 

7. No Voting Rights. This Warrant will not entitle the Holder to any voting
rights or other rights as a shareholder of the Company.

 

8. Notice of Transfer of Warrant or Resale of the Warrant Shares. The Holder, by
acceptance hereof, agrees to give written notice to the Company before
transferring this Warrant or transferring any Warrant Shares of such Holder’s
intention to do so, describing briefly the manner of any proposed transfer.
Holder shall also furnish the Company with an opinion of counsel reasonably
acceptable to it to the effect that promptly upon receiving such written notice,
the Company will present copies thereof to counsel to the original purchaser of
this Warrant. The proposed transfer may be effected without registration under
the Securities Act or applicable Blue Sky Laws. The prospective transferee or
purchaser will also execute such documents and make such representations,
warranties, and agreements as may be required solely to comply with the
exemptions relied upon by the Company for the transfer or disposition of the
Warrant or Warrant Shares.

 

9. Fractional Shares. Fractional shares will not be issued upon the exercise of
this Warrant, but in any case where the holder would, except for the provisions
of this Section, be entitled under the terms hereof to receive a fractional
share, the number of Shares will be rounded up to the nearest whole Share.

6

 

 

10. Governing Law. This Warrant shall be governed by the laws of the State of
Nevada.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer and this Warrant to be dated March ___, 2013.

 

  FUSE SCIENCE, INC.             By:     Name:     Title:  

 

 

7

 

 

SUBSCRIPTION FORM

(To be signed upon exercise of Warrant)

 

The undersigned, the holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, ____________ _________________ of the shares of Common Stock of Fuse
Science, Inc.. to which such Warrant relates and herewith makes payment of
$__________________ therefore in cash or by certified check and requests that
the certificate for such shares be issued in the name of, and be delivered to,
______________________, the address for which is set forth below the signature
of the undersigned.

 

Dated:                   (Signature)                     (Name)                
    (Address)                     Social Security or Tax Ident. No.

 

 

 

 

 

 

ASSIGNMENT FORM

(To be signed upon authorized transfer of Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
______________________________ the right to purchase ____________ shares of
Common Stock of Fuse Science, Inc. to which the within Warrant relates and
appoints ___________________ attorney, to transfer said right on the books of
________________ with full power of substitution in the premises.

 

Dated:                   (Signature)                     (Name)                
    (Address)                     Social Security or Tax Ident. No.

 

 

 

